Exhibit (10)(gggg)

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) dated as of January 27, 2009 is made and
entered into by and between Anthony Piszel (“Executive”) and The First American
Corporation (“Employer” or the “Company”). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:

1. Employment of Executive. Subject to the terms and conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment, as Chief Financial Officer of Employer. Executive shall devote
Executive’s entire productive time, effort and attention to the business of
Employer during the Term (as defined below); provided, however, that nothing in
this Agreement shall preclude Executive from continuing to serve as a member of
the RehabCare Group, Inc. Board of Directors, including, without limitation,
service on any of its committees and service as chairman of any of its
committees. Executive will use his best efforts at all times to promote and
protect the good name of Employer and Employer’s affiliates (together with
Employer, each a “Related Company” and, collectively the “Related Companies”) as
well as that of their respective officers, directors, employees, agents,
products and services. Executive shall not directly or indirectly render any
service of a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of Employer.

2. Duties To Be Performed. Executive shall perform the duties and have the
responsibilities customarily performed and held by a person in a position
similar to that set forth in Section 1. Executive shall also perform such other
duties as directed by Employer’s Board of Directors and the Chief Executive
Officer of Employer or his designee. Any modification made by Employer’s Board
of Directors to the duties of Executive shall not constitute a breach of this
Agreement.

3. Term of Agreement. The term of employment shall commence on the date of this
Agreement and, unless earlier terminated pursuant to the provisions of the
Agreement, shall terminate upon the close of business on January 26, 2011 (the
“Term”).

4. Compensation. In full payment for Executive’s services, Employer shall
provide to Executive compensation and benefits determined in accordance with
this Section 4.

4.1 Salary. During the Term, Employer shall pay Executive a base annual salary
(the “Base Salary”), before deducting all applicable withholdings, of $500,000
per year, payable at the times and in the manner dictated by Employer’s standard
payroll policies, which Base Salary may be increased in the sole and unfettered
discretion of the Compensation Committee of the Board of Directors of Employer
(the “Compensation Committee”). The Base Salary shall be prorated for any
partial pay period that occurs during the Term.

4.2 Performance Bonus; Long-Term Incentive Equity Awards. During the Term, in
addition to the Base Salary, Employer, as provided in this Section 4.2, shall
and, may otherwise, in the sole and unfettered discretion of the Compensation
Committee, pay to Executive an annual performance bonus and long-term incentive
equity award.



--------------------------------------------------------------------------------

(a) Annual Performance Bonus. For the calendar years 2009 and 2010, Executive
shall be eligible for an annual performance bonus as provided in this
Section 4.2(a). For calendar year 2009, Executive’s target annual performance
bonus shall be $1,000,000 and such bonus shall be not less than $500,000 and not
more than $1,500,000, as determined pursuant to criteria established by the
Compensation Committee. The annual performance bonus for 2009 shall be payable
in March 2010 in such form and otherwise in accordance with the Company’s
compensation policies. For calendar year 2010, Executive’s target annual
performance bonus shall be $1,000,000 and such bonus shall be not more than
$1,500,000, as determined pursuant to criteria established by the Compensation
Committee. There shall be no minimum guaranteed bonus for calendar year 2010.
The annual performance bonus for 2010 shall be paid in March 2011 in such form
and otherwise in accordance with the Company’s compensation policies. Executive
acknowledges and agrees that the Company’s compensation policies currently
provide that annual performance bonus compensation shall be paid in a mixture of
cash and restricted stock units (“RSUs”).

(b) Long-Term Incentive Equity Awards. For each calendar year during the Term,
Executive shall be eligible to receive long-term RSUs (often referred to as
Other Restricted Stock Units) (“Long-Term RSUs”), in such final amount, up to a
maximum value at the time of grant of $500,000, and otherwise subject to such
terms as may be determined by the Compensation Committee, provided that such
terms are substantially similar to those terms applicable to grants made to
similarly situated executives of the Company at or around the date of the grant
to Executive. Executive shall receive a minimum of $250,000 in Long-Term RSUs
for 2009.

(c) All RSUs, including, without limitation, RSUs granted pursuant to this
Section 4.2 and Section 4.3, shall be granted at such times as is consistent
with the Company’s standard policies and procedures for granting RSUs. Any RSUs
granted under this Agreement shall be subject to the same restrictions and
provisions of RSUs granted to other similarly situated employees of Employer,
including the execution and delivery by Employee of an award agreement in the
form required by the Company. Without limiting the generality of the foregoing,
any RSUs granted pursuant to this Agreement shall be granted in accordance with,
and subject to the provisions of, The First American Corporation 2006 Incentive
Compensation Plan (the “Plan”). In the event there are insufficient RSUs
available under the Plan, the Plan has been terminated, the registration
statement on which the Plan is registered has been suspended or is otherwise not
in effect or the issuance of any of the RSUs would violate the Plan, then
amounts payable in RSUs which as a result cannot be granted in RSUs shall be
paid in cash. The Plan and all other employee benefit or welfare plans are
subject to modification, change or elimination in the Company’s sole discretion.

4.3 Sign-On Compensation. Executive shall receive the following “sign-on”
compensation:

(a) On the first grant date (currently anticipated to be March 2, 2009)
following commencement of Executive’s employment with the Company, Executive
shall be granted $500,000 in RSUs, which RSUs shall be Long-Term RSUs, shall
vest

 

-2-



--------------------------------------------------------------------------------

20% per year for five (5) years and otherwise subject to such terms as may be
determined by the Compensation Committee, provided that such terms are
substantially similar to those terms applicable to grants made to similarly
situated executives of the Company at or around the date of the grant to
Executive.

(b) Executive shall receive a $250,000 cash bonus on or before January 30, 2009.
This sign-on bonus shall be 100% recoverable by the Company if Executive
terminates his employment for any reason before the first anniversary of his
employment with the Company, or if Executive is terminated by the Company for
any of the reasons set forth in Section 5.2 below before the first anniversary
of his employment with the Company. The sign-on bonus shall be 50% recoverable
by the Company if Executive terminates his employment for any reason between the
first and second anniversary of his employment with the Company, or if Executive
is terminated by the Company for any of the reasons set forth in Section 5.2
below between the first and second anniversary of his employment with the
Company. Any such repayment shall be paid to the Company by Executive within
thirty (30) days of his termination.

4.4 Benefits. Executive shall, subject to the terms and conditions of any
applicable benefits plan documents and applicable law, be entitled to receive
all benefits of employment generally available to other similarly situated
executives of Employer when and as he become eligible for them, including
medical, dental, life and disability insurance benefits. Employer reserves the
right to modify, suspend or discontinue any and all of the above benefit plans,
policies, and practices at any time without notice to or recourse by Executive,
so long as such action is taken generally with respect to other similarly
situated executives of Employer and does not single out Executive.

4.5 Relocation Expenses. Executive shall be eligible for reimbursement of up to
$250,000 in relocation expenses, which reimbursement shall be subject to and
evidenced by the Company’s standard relocation agreement for similarly situated
executives. Such relocation agreement is expressly incorporated by reference
herein.

4.6 Taxes and Withholdings. Employer may deduct from all compensation payable
under this Agreement to Executive any taxes or withholdings Employer is required
to deduct pursuant to state and federal laws or by mutual agreement between the
parties.

5. Termination.

5.1 Termination Upon Death. The Term (and Executive’s employment) shall
automatically terminate with immediate effect upon the death of Executive.

5.2 Termination by Employer. Notwithstanding anything in this Agreement to the
contrary, express or implied, the Term (and Executive’s employment) may be
terminated immediately by Employer (by delivery of written notice specifying
that termination is made pursuant to this Section 5.2) as follows:

 

-3-



--------------------------------------------------------------------------------

(a) Whenever Executive is not physically or mentally able (with reasonable
accommodation) to perform the essential functions of Executive’s job;

(b) For “Cause,” which shall be defined as: (i) embezzlement, theft or
misappropriation by the Executive of any property of any of the Related
Companies; (ii) Executive’s willful breach of any fiduciary duty to Employer;
(iii) Executive’s willful failure or refusal to comply with laws or regulations
applicable to Employer and its business or the policies of Employer governing
the conduct of its employees; (iv) Executive’s gross incompetence in the
performance of Executive’s job duties; (v) commission by Executive of a felony
or of any crime involving moral turpitude, fraud or misrepresentation; (vi) the
failure of Executive to perform duties consistent with a commercially reasonable
standard of care; (vii) Executive’s refusal to perform Executive’s job duties or
to perform reasonable specific directives of Executive’s supervisor or his
successor or designee and the Board of Directors of Employer; or (viii) any
gross negligence or willful misconduct of Executive resulting in a loss to
Employer or any other Related Company, or damage to the reputation of Employer
or any other Related Company; or

(c) Upon the occurrence of any material breach (not covered by any of clauses
(i) through (viii) of Section 5.2(b) above) of any of the provisions of this
Agreement, it being agreed that for all purposes under this Agreement any
violation of any of the provisions of Sections 1, 6, 7 and 8 shall be deemed to
be a material breach of this Agreement.

5.3 Termination by Executive.

(a) Executive may terminate the Term (and Executive’s employment) by giving two
weeks written notice Employer.

(b) Executive may terminate the Term (and Executive’s employment) for any
reason, and with the effect described in Section 5.5(a), during the thirty
(30) day period commencing on the six (6) month anniversary of a
Change-in-Control.

(c) For purposes of this Agreement, a “Change in Control” means the occurrence
of any of the following:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation, or other reorganization.

 

-4-



--------------------------------------------------------------------------------

(ii) The sale, transfer, or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(iii) A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either:
(i) are directors of the Company as of the date of this Agreement, or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

(iv) Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Company representing at
least twenty-five percent (25%) of the total voting power of the Company’s then
outstanding voting securities. For purposes of this paragraph, the term “person”
shall have the same meaning as when used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a subsidiary of the Company; (ii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Company’s then outstanding voting securities, a person whose
beneficial ownership of the total voting power represented by the Company’s then
outstanding voting securities increases to twenty-five percent (25%) or more as
a result of the acquisition of voting securities of the Company by the Company
which reduces the number of such voting securities then outstanding; or (iii) so
long as a person does not thereafter increase such person’s beneficial ownership
of the total voting power represented by the Company’s then outstanding voting
securities, a person that acquires directly from the Company securities of the
Company representing at least twenty-five percent (25%) of the total voting
power represented by the Company’s then outstanding voting securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. For the avoidance
of doubt, a Change in Control shall not include a distribution of the stock or
other equity of any Related Company to the shareholders of Employer.

 

-5-



--------------------------------------------------------------------------------

5.4 Termination by Employer without Cause. Employer may terminate the Term (and
Executive’s employment) by giving two weeks written notice to Executive. A
termination made pursuant to this Section 5.4 is a “termination Without Cause.”
A termination made pursuant to Section 5.2 (and satisfying the notice
requirement set forth therein) shall under no circumstance be considered a
termination Without Cause.

5.5 Rights and Obligations Upon Termination.

(a) In the event of Employer’s termination of the Term (and Executive’s
employment) pursuant to Section 5.4 (which, for the avoidance of doubt, is a
termination Without Cause), or Executive’s termination of the Term (and
Executive’s employment) pursuant to Section 5.3(b) (which, for the avoidance of
doubt, is a termination by Executive following a Change in Control) Employer
shall pay Executive:

(i) his Base Salary and accrued vacation through the date of termination, paid
within 5 days following the termination date (or earlier if required by law);

(ii) any annual bonus earned for any fiscal year completed before the date of
termination that remains unpaid as of the date of termination, paid within 5
days following the termination date (or earlier if required by law); and

(iii) an amount (the “Severance Amount”) equal to the sum of (A) his Base Salary
as set forth in Section 4.1 which would otherwise have been payable to Executive
during the remaining balance of the Term had Executive’s employment not been so
terminated and (B) if such termination occurs after the payment of the annual
performance bonus for 2009 or after the annual performance bonus for 2009 is
earned and is payable pursuant to Section 5.5(a)(ii), an amount equal to annual
performance bonus for 2009 or, if such termination occurs before the payment of
the annual performance bonus for 2009, $1,000,000 (with the understanding that
no performance bonus for 2009, including the minimum amount with respect
thereto, shall be payable). Fifty percent (50%) of the Severance Amount will be
paid on the first business day following the 12-month anniversary of the date of
termination and fifty percent (50%) will be paid in twelve installments equal to
1/24th of the Severance Amount, the first payment of which will be made on the
29th day following termination and the remaining eleven payments of which will
be made on the first business day of each calendar month thereafter

For the purpose of determining the amount of the annual performance bonus for
2009 under Section 5.5(a)(iii), the value of (1) the portion of any annual bonus
paid in the form of restricted stock or RSUs shall be determined by multiplying
the number of restricted shares or RSUs granted by the closing price of the
restricted shares or stock underlying the RSUs on the grant date and (2) the
portion of any annual bonus paid in the form of stock options or other equity
(excluding restricted stock or RSUs) shall be determined using the methodology
utilized by Employer for determining the cost of such stock option or other
equity for financial reporting

 

-6-



--------------------------------------------------------------------------------

purposes, but without giving effect to the amortization of such stock option or
other equity. For the avoidance of doubt, the Severance Amount shall not include
any Long-Term RSUs or other long-term incentive equity awards and any
compensation paid or granted pursuant to Sections 4.2(b), 4.3 or 4.5.

In exchange for Employer’s agreement to pay the Severance Amount, Executive
agrees to execute (within 21 days following the date of termination of
employment), deliver and not revoke (within the time period permitted by
applicable law) a general release of the Related Companies and their respective
officers, directors, employees and owners from any and all claims, obligations
and liabilities of any kind whatsoever, including all such claims arising from
or in connection with Executive’s employment or termination of employment with
Employer or this Agreement (including, without limitation, civil rights claims),
in such form as is reasonably requested by Employer. Executive’s right to
receive the Severance Amount is conditioned upon the release described in the
preceding sentence becoming irrevocable and shall immediately cease in the event
that Executive violates any of the provisions of Sections 6, 7 and 8. Apart from
the payments set forth in this Section 5.5(a) and the benefits to which
Executive may be entitled under the Employment Arrangements (as defined below),
upon such termination Employer shall have no further liability whatsoever to
Executive.

(b) In the event of the termination of the Term (and Executive’s employment)
pursuant to Sections 5.1, 5.2 or 5.3(a) or, if Executive’s employment does not
continue on an at-will basis or pursuant to another agreement, upon the
expiration of the Term, Employer shall be obligated to pay Executive (or, in the
case of a termination under Section 5.1, Executive’s heir or successor) the Base
Salary and vacation accrued hereunder through the date of termination and any
annual bonus earned for any fiscal year completed before the date of
termination, in each case, that remains unpaid as of the date of termination.
Apart from the payments set forth in this Section 5.5(b) and the benefits to
which Executive may be entitled under the Employment Arrangements, upon such
termination or expiration, as the case may be, Employer shall have no further
liability whatsoever to Executive.

(c) If Executive gives notice of termination of employment or if it becomes
known that Executive’s employment will otherwise terminate in accordance with
its provisions, Employer may, in its sole discretion and subject to its other
obligations under this Agreement, relieve Executive of his duties under this
Agreement and assign Executive other reasonable duties and responsibilities to
be performed until the termination becomes effective.

(d) In the event that any payment or benefit received or to be received by
Executive under this Agreement and all other arrangements or programs, including
any acceleration of vesting of stock options, restricted stock, restricted stock
units, deferred compensation, or long-term incentive awards (collectively, the
“Payments”), would constitute an excess parachute payment within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined in good faith by Employer’s independent auditors, then the portion of
the Payments that would be treated as parachute payments under Section 280G of
the Code shall be reduced so that the Payments, in the aggregate, are reduced to
the Safe Harbor Amount (as defined below).

 

-7-



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Safe Harbor Amount” means the largest
portion of the Payments that would result in no portion of the Payments being
considered parachute payments under Section 280G of the Code. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. In addition, with
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
all such payments shall be made on or before the last day of calendar year
following the calendar year in which the expense occurred.

(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Executive is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit (whether under this Agreement or otherwise) that is
considered deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” and that is not exempt from Section 409A
of the Code as involuntary separation pay or a short-term deferral (or
otherwise), such payment or benefit shall be made or provided at the date which
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of such “separation from service” of Executive or (ii) the date of
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 5.5(f) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to Executive in a lump sum
without interest, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

6. Restrictive Covenants

6.1 Access to Trade Secrets and Confidential Information. Executive acknowledges
and agrees that in the performance of Executive’s duties of employment Executive
will be brought into frequent contact with existing and potential customers of
Employer and the other Related Companies throughout the world. Executive also
agrees that trade secrets and confidential information of Employer and the other
Related Companies gained by Executive during Executive’s association with
Employer and the other Related Companies have been developed by Employer and the
other Related Companies through substantial expenditures of time, effort and
money and constitute valuable and unique property of Employer and the other
Related Companies, and Employer and/or the Related Companies will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the Term and thereafter, Executive should disclose or improperly use such
confidential information and trade secrets in violation of the provisions of
this Section 6. Executive further understands and agrees that the

 

-8-



--------------------------------------------------------------------------------

foregoing makes it necessary for the protection of the businesses of Employer
and the other Related Companies that Executive not compete with Employer or any
other Related Company during his or her employment, as further provided in this
Section 6.

6.2 Non-Compete and Non-Solicit. While employed by Employer and, if Executive is
terminated Without Cause, until the one (1) year anniversary of the termination
date, Executive will not, directly or indirectly, engage in or render any
service of a business, commercial or professional nature to any other person,
entity or organization, whether for compensation or otherwise, that is in
competition with Employer or any other Related Company anywhere in the world. In
accordance with this restriction, but without limiting its terms, Executive will
not:

(a) enter into or engage in any business which competes with the business of
Employer or any other Related Company;

(b) solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
business of Employer or any other Related Company;

(c) divert, entice, or take away any customers, business, patronage or orders of
Employer or any other Related Company or attempt to do so; or

(d) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of Employer or any other Related Company.

Section 12 notwithstanding, Employer’s sole remedy for a breach of this
Section 6.2 subsequent to Executive’s termination Without Cause shall be
termination of Employer’s obligation to make further payments of any Severance
Amount pursuant to Section 5.5(a)(iii) and, for the avoidance of doubt, Employer
shall not be entitled to monetary damages in the event of any such breach.

6.3 Scope of Restricted Activities. For the purposes of Section 6.2, but without
limitation thereof, Executive will be in violation thereof if Executive engages
in any or all of the activities set forth therein directly as an individual on
Executive’s own account, or indirectly as a stockholder, partner, joint
venturer, Executive, agent, salesperson, consultant, officer and/or director of,
or by virtue of the ownership by Executive’s spouse, child or parent of any
equity interest in, any firm, association, partnership, corporation or other
entity engaging in any or all of such activities; provided, however, Executive’s
or Executive’s spouse’s, child’s or parent’s ownership of less than one percent
(1%) of the issued equity interest in any publicly traded corporation shall not
alone constitute a violation of this Agreement.

6.4 Scope of Covenants. Employer and Executive acknowledge that the time, scope,
geographic area and other provisions of Sections 6 and 7 have been specifically
negotiated by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in such Sections to be reasonable and
necessary for the protection of the interests of the Related Companies, but if
any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in

 

-9-



--------------------------------------------------------------------------------

application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable. The
restrictions and covenants contained in each provision of such Sections shall be
construed as separate and individual restrictions and covenants and shall each
be capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Agreement.

7. No Solicitation/Interference. Executive will not directly or indirectly, at
any time during the Term and the 12-month period after termination of
Executive’s employment attempt to disrupt, damage, impair or interfere with
Employer’s or any other Related Company’s business by raiding any of Employer’s
or such other Related Company’s Executives or soliciting any of them to resign
from their employment by Employer or such other Related Company, or by
disrupting the relationship between Employer or any other Related Company and
any of their respective consultants, agents, representatives or vendors.
Executive acknowledges that this covenant is necessary to enable Employer and
the other Related Companies to maintain a stable workforce and remain in
business.

8. Nondisclosure of Confidential Information. Executive will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
Executive’s employment with Employer, disclose, furnish, disseminate, make
available or, except in the course of performing Executive’s duties of
employment, use any trade secrets or confidential business and technical
information of Employer, any other Related Company or any of its respective
customers or vendors, without limitation as to when or how Executive may have
acquired such information. Such confidential information shall include, without
limitation, Employer’s and any other Related Company’s unique selling and
servicing methods and business techniques, business strategies, financial
information, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, processes, inventions, patents, copyrights,
trademarks and other intellectual property and intangible rights, and other
business information. Executive specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Executive and whether
compiled by Employer, any other Related Company and/or Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by Employer or another Related Company,
as the case may be, to maintain the secrecy of such information, that such
information is the sole property of Employer or another Related Company and that
any retention and use of such information or rights by Executive during his
employment with Employer (except in the course of performing his duties and
obligations hereunder) or after the termination of his employment shall
constitute a misappropriation of Employer’s or another Related Company’s trade
secrets, rights or other property.

9. Return of Company Property. Executive agrees that upon termination of
Executive’s employment with Employer, for any reason, Executive shall return to
Employer, in good condition, all property of Employer and the other Related
Companies, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 8 of this

 

-10-



--------------------------------------------------------------------------------

Agreement. In the event that such items are not so returned, Employer will have
the right to charge Executive for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.

10. Representations and Warranties. Executive hereby represents and warrants
that he has the legal capacity to execute and perform this Agreement, that this
Agreement is a valid and binding agreement enforceable against him according to
its terms, and that the execution and performance of this Agreement by him does
not violate the terms of any existing agreement or understanding, written or
oral, to which Executive is a party or any judgment or decree to which Executive
is subject. In addition, Executive represents and warrants that he knows of no
reason why he is not physically or legally capable of performing his obligations
under this Agreement in accordance with its terms. Executive hereby indemnifies
the Related Companies and shall hold harmless the Related Companies from and
against all liability, loss, cost, or expense, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by any Related Company by
reason of the inaccuracy of Executive’s representations and warranties contained
in this Section 10.

11. Survival. Each of the representations, warranties and covenants set forth in
Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 of this
Agreement shall survive and shall continue to be binding upon Employer and
Executive notwithstanding the termination of Executive’s employment or the
expiration of the Term for any reason whatsoever.

12. Breach by Executive. Executive is obligated under this Agreement to render
services of a special, unique, unusual, extraordinary, and intellectual
character, which give this Agreement particular value. The loss of these
services cannot be reasonably or adequately compensated in damages in an action
at law. Accordingly, in addition to other remedies provided by law or this
Agreement, Employer shall have the right during the Term and any period of
non-competition governed by this Agreement, to seek injunctive relief against
breach or threatened breach of this Agreement by Executive or the performance of
services, or threatened performance of services, by Executive in violation of
this Agreement, or both.

13. Controlling Law. This Agreement constitutes a welfare plan subject to the
Employee Retirement Income Security Act of 1974 (“ERISA”). To the extent not
governed by ERISA, this Agreement shall be controlled, construed and enforced in
accordance with the laws of the State of California, without regard to conflicts
of laws principles.

14. Notices. Any notice to Employer required or permitted under this Agreement
shall be given in writing to Executive, either by personal service or by
registered or certified mail, postage prepaid, addressed to the Chief Executive
Officer of Employer, or equivalent, with a copy to the General Counsel of
Employer, at Employer’s then principal place of business. Any such notice to
Executive shall be given in a like manner and, if mailed, shall be addressed to
Executive at his home address then shown in Employer’s files. For the purpose of
determining compliance with any time limit in this Agreement, a notice shall be
deemed to have been duly given (a) on the date of service, if served personally
on the party to whom notice is to be given, or (b) on the third business day
after mailing, if mailed to the party to whom the notice is to be given in the
manner provided by this Section.

 

-11-



--------------------------------------------------------------------------------

15. Amendments. This Agreement may be amended only by written agreement of each
of the parties to this Agreement.

16. Severability. If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided that
if Executive breaches Section 6 and if Section 6 is finally determined to be
unenforceable, the payment obligations of Section 5.5(a)(iii) and Section 5.5(c)
shall be deemed void ab initio.

17. Assignment. Executive shall not transfer or assign this Agreement or any
part thereof. Employer reserves the right to transfer or assign this Agreement
to any organization associated with it or any successor organization; provided,
however, that Employer may assign this Agreement to any Related Company the
stock or other equity of which is distributed to the shareholders of Employer
and which, at the time of such distribution, agrees to employ Executive and
assume Employer’s obligations under this Agreement.

18. Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any party other than Employer, the other Related Companies,
Executive and their respective successors and permitted assigns.

19. Integration. This Agreement; any stock option, restricted stock, stock
appreciation right or other equity compensation plan of Employer or any other
Related Company (including, without limitation, The First American Corporation
2006 Incentive Compensation Plan) and any award agreement entered into
thereunder; any pension plan and pension restoration plan or Employer or any
Related Company; any deferred compensation plan of Employer or any other Related
Company; any other employee benefit plan of Employer or any other Related
Company; any change-of-control or similar agreement to which Employer and/or and
Related Party and Executive are parties; and any amendment, restatement or
successor to any of the foregoing (the foregoing, collectively, the “Employment
Arrangements”) contain the entire Agreement between the parties and supersedes
all prior verbal and written agreements, understandings, commitments and
practices between the parties. The benefits conferred upon Executive pursuant to
this Agreement shall be in addition to the benefits provided for under the other
Employment Arrangements; provided, however, that duplicative benefits shall not
be payable pursuant to this Agreement and any other Employment Arrangement and,
for the avoidance of doubt, none of the benefits provided in this Agreement
shall be payable to the extent they are otherwise payable under the other
Employment Arrangements.

 

-12-



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

“EXECUTIVE”   “EMPLOYER”

/S/ ANTHONY PISZEL

    THE FIRST AMERICAN CORPORATION ANTHONY PISZEL           By:  

/S/ PARKER S. KENNEDY

        Parker S. Kennedy       Its:   Chairman and Chief Executive Officer
Date:  

January 27, 2009

    Date:  

January 27, 2009

 

-13-